DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. PGPub 2018/0082879) in view of Ando (JP 2006-120820 A) and Arimatsu (U.S. Pat. 6414711).
Regarding claim 1, Jung teaches a diagnostic system of a substrate transfer hand ([0006]) including a base part coupled to a hand tip portion of a robot arm and a substrate holding part coupled to the base part to hold a substrate (Fig. 2, R, E, [0037]-[0039]), a sensor secured to the substrate transfer hand (Fig. 2, 10, 20, [0035]), and a diagnostic device which obtains sensor data and diagnoses normality of the substrate based on the data ([0050]).
Jung does not explicitly teach a camera which is secured to the base part and takes an image of the substrate holding part, and a diagnostic device which obtains image information of the image taken by the camera and diagnoses normality of the substrate holding part based on the image information.
Ando teaches a camera secured to the base part of a substrate transfer hand which takes an image (Fig. 3, 12, [0015], [0027]).
Arimatsu teaches a camera which takes an image of a tool and a diagnostic device which obtains image information of the image taken by the camera and diagnoses normality of the substrate holding part based on the image information (Fig. 1, 2, 41/42, 20, col. 2, l. 16-33).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ando and Arimatsu with Jung such that the system comprises a camera which is secured to the base part and takes an image of the substrate holding part, and a diagnostic device which obtains image information of the image taken by the camera and diagnoses normality of the substrate holding part based on the image information for the purpose of operating the substrate transfer hand accurately if an abnormality is present (Arimatsu, col. 1, l. 39-54).
Regarding claim 2, the combination of Jung, Ando, and Arimatsu teaches wherein the diagnostic device extracts a contour of the substrate holding part which is contained in the image, from the image information, compares an image of the extracted contour to a pre-stored image of the contour of the substrate holding part in a normal state, and determines whether or not the substrate holding part is in the normal state, based on a deviation amount of the extracted contour from the contour of the substrate holding part in the normal state (Arimatsu, col. 4, l. 47-65). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Ando and Arimatsu with Jung for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Jung, Ando, and Arimatsu teaches wherein the diagnostic device compares the image of the substrate holding part which is contained in the image information to a pre-stored image of the substrate holding part in the normal state, to extract a change between the image of the substrate holding part and the pre-stored image of the substrate holding part, and determines whether or not the substrate holding part is in the normal state, based on the extracted change (Arimatsu, col. 4, l. 47-65). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Ando and Arimatsu with Jung for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Jung, Ando, and Arimatsu teaches wherein the camera takes the image of a portion of the base part in addition to the substrate holding part, and wherein the diagnostic device extracts the image of the base part which is contained in the image information, compares the extracted image of the base part to a pre-stored image of the base part in the normal state, to extract a change between the extracted image and the pre-stored image, and determines whether or not there is a change in a position of the camera with respect to the base part based on the extracted change (Arimatsu, col. 4, l. 47-65; base part is part of the tool). It would have been obvious to  and Arimatsu with Jung for the reasons set forth in the rejection of claim 1.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. PGPub 2018/0082879) in view of Ando (JP 2006-120820 A) and Arimatsu (U.S. Pat. 6414711) and further in view of Lu (U.S. PGPub 2004/0199361).
Regarding claim 3, the combination of Jung, Ando, and Arimatsu does not explicitly teach wherein in a case where the diagnostic device determines that the substrate holding part is not in the normal state, the diagnostic device selects one from pre-stored deformations, based on the deviation amount.
Lu teaches wherein, in a case where a diagnostic device identifies an abnormality, the diagnostic device selects one from pre-stored abnormalities, based on the data ([0043]-[0044]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lu with Jung, Ando, and Arimatsu such that in a case where the diagnostic device determines that the substrate holding part is not in the normal state, the diagnostic device selects one from pre-stored deformations, based on the deviation amount for the purpose of identifying a root cause (Lu, [0043]-[0044).
Regarding claim 4, the combination of Jung, Ando, Arimatsu, and Lu teaches wherein the diagnostic device determines whether or not to perform correction by modifying a course of the substrate transfer hand, based on the selected deformation and the deviation amount, wherein in a case where the diagnostic device determines that the correction can be performed, the diagnostic device calculates a course modification amount and outputs the course modification amount to a control unit of the robot arm (Lu, [0056]-[0059]; Arimatsu, col. 2, l. 44-50; col. 5, l. 32-45) and wherein in a case where the diagnostic device determines that the correction cannot be performed, the diagnostic device outputs a stop signal to the control unit of the robot arm (Arimatsu, col. 5, l. 46-51). It would .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. PGPub 2018/0082879) in view of Ando (JP 2006-120820 A) and Arimatsu (U.S. Pat. 6414711) and further in view of Onda (U.S. PGPub 2016/0279800).
Regarding claim 7, the combination of Jung, Ando, and Arimatsu does not explicitly teach wherein a reference point is pre-defined in a region other than the substrate transfer hand, wherein the camera takes the image within a view range including the reference point and the substrate holding part in a state in which the substrate transfer hand is in a specified location and has a specified posture, and wherein the diagnostic device compares the image of the reference point and the substrate holding part which is contained in the image information to the image of the reference point and the substrate holding part which are in the normal state, to extract a change between the images, and determines whether or not there is a change in a position of the camera with respect to the base part based on the extracted change.
Onda teaches wherein a reference point is pre-defined in a region other than the tool, wherein the camera takes the image within a view range including the reference point and the tool in a state in which the tool is in a specified location and has a specified posture, and wherein a diagnostic device compares the image of the reference point and the tool contained in the image information to the image of the reference point and the tool in the normal state to extract a change between the image and determines whether there is a change in a position of the camera with respect to the tool based on the extracted change (Figs. 3-4, [0018]-[0019], [0029]-[0034], [0040]-[0050], [0055]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Onda with Jung, Ando, and Arimatsu such that a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/ALIA SABUR/               Primary Examiner, Art Unit 2812